United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 04-40284
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

TODD W. ALTSCHUL,

                                    Defendant-Appellant.

                       --------------------

          Appeal from the United States District Court
                for the Eastern District of Texas
                         (1:03-CR-19-ALL)

                       --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendant-Appellant Todd W. Altschul was convicted by a jury

of one count of assaulting a federal officer in violation of

18 U.S.C. § 111.    The district court sentenced him to serve 120

months in prison and a three-year term of supervised release.        The

court imposed this term of imprisonment to run consecutively to

several undischarged terms of incarceration that Altschul had been

sentenced to serve.     Altschul now appeals his conviction and


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
sentence.   He also seeks appointment of new counsel.              Altschul’s

motion for new counsel is DENIED.

     Altschul asserts that the evidence adduced at trial was

insufficient to support his conviction because this evidence showed

that the victim was a contract guard, not a federal employee.              As

Altschul did not move for a judgment of acquittal, review of this

issue is “limited to determining whether the record is devoid of

evidence pointing to guilt.”         United States v. Herrera, 313 F.3d

882, 885 (5th Cir. 2002) (en banc) (internal quotation and citation

omitted), cert. denied, 537 U.S. 1242 (2003). The evidence adduced

at trial was sufficient to establish that the victim should be

considered a federal employee for § 111 purposes.                  See United

States v. Jacquez-Beltran, 326 F.3d 661, 663 & n.5. (5th Cir.),

cert. denied, 124 S. Ct. 320 (2003); United States v. Hooker,

997 F.2d 67, 74 (5th Cir. 1993).            Consequently, the evidence is

likewise sufficient to support Altschul’s conviction. See Herrera,

313 F.3d at 885.

     Altschul   contends      that    the    district      court   improperly

instructed the jury concerning whether the victim was a federal

employee.    Altschul   has   not    shown    that   the   district   court’s

instructions, which tracked this circuit’s pattern instruction

for a § 111 offense, amount to plain error.           See United States

v. McClatchy, 249 F.3d 348, 357 (5th Cir. 2001); United States v.

Tomblin, 46 F.3d 1369, 1379 n.16 (5th Cir. 1995).           Altschul has not

shown error in connection with his conviction.

                                      2
      Altschul likewise has not shown error in connection with his

sentence.    He contends that the district court misapplied U.S.S.G.

§   5G1.2   when   it   directed    that   his   term    of   imprisonment   run

consecutively to several other undischarged terms of incarceration.

This argument is inapposite, as the record shows that the court’s

decision     to    require   that     Altshcul’s        prison   sentence    run

consecutively to other prison sentences was not based on this

Guideline.

      Altschul also insists that the district court impermissibly

double-counted when it imposed a sentencing adjustment pursuant to

U.S.S.G. § 2A2.4.        This argument is likewise inapposite.               The

district court sentenced Altschul as a career offender, and the

proposed § 2A2.4 enhancement had no bearing on Altschul’s sentence.

Altschul has not shown error in connection with his conviction and

sentence.     Accordingly, the judgment of the district court is

AFFIRMED.

      MOTION FOR APPOINTMENT OF NEW COUNSEL DENIED; JUDGMENT OF

DISTRICT COURT AFFIRMED.




                                       3